oO Oo AT DH ONO SF W NY FH

MN MN MY NH NK NY HB FFP SP PP FP PP BP PRP
ony awnsbp WHE OHO DOAN DO BF WN FP OO

Case 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 1 of 19 PagelD
FILED
John Deatherage 2020 Jit 30 P12: 5
706 Palmer St. . oo
Orlando, FL 32801
(716) 830-0118
Plaintiff in Pro Per
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

John Deatherage, Case No.: ):20-cV~ ISk- ORL-ULG

Plaintiff, Violations of the Fair Credit

Vs. Reporting Act, {15 U.S.C. § 1681 et.

EXPERIAN INFORMATION seq.]
SOLUTIONS, INC., Demand for Jury Trial

Defendant.

 

 

COMES NOW Plaintiff, John Deatherage, (“Plaintiff’), a Pro Se, brings forth his
complaint for damages against Defendant EXPERIAN INFORMATION
SOLUTIONS, INC. (“Experian” or “Defendant’’), for violations of the Fair Credit
Reporting Act, (“FCRA”), 15 U.S.C. § 1681 et. seq., and alleges herein as follows:
Preliminary Statement: FCRA

1. Congress enacted the FCRA in 1970 to establish consumer rights to privacy
over their credit and financial information and to ensure the “[a]ccuracy and
fairness of credit reporting.” See, in general, 15 U.S.C. § 1681. For example,
under Congressional Findings and Statement of Purpose, § 1681(a)(4) reads as

stated: “There is a need to insure that consumer reporting agencies exercise their

Page 1 of 19

Complaint for Damages

 

 

Re

SK

 
oOo ~I nn Oo BF W NY F

NM NM NM HY NY NY NY NHN FPP RP BP BP BB Be
mom JT MW OO SF W NH FF ODO YO DW JT HH OO S&S WD NY FP OD tO

Case 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 2 of 19 PagelD

grave responsibilities with fairness, impartiality, and a respect for the
consumer’s right to privacy. (Emphasis added).

2. The FCRA governs the “permissible purposes of consumer reports,” 15
U.S.C. § 1681b, allowing a consumer reporting agency to furnish a consumer
report or allowing a furnisher or prospective employer to access credit history for
specified purposes ONLY, including, but not limited to, credit transactions
initiated by a consumer, employment, licensing, etc. (Emphasis added). Thus, the
strict liability provisions set forth in § 1681b operate to support the confidentiality
of consumer reports by limiting their dissemination. (Emphasis added).

3. “The FCRA creates a private right of action against consumer reporting
agencies for the negligent, see 15 U.S.C. § 16810, or willful, see 15 U.S.C. §
1681n, violation of any duty imposed under the statute.” Collins v. Experian
Information Solutions, Inc., 775 F.3d 1330, 1333 (11" Cir. 2015), citing Safeco
Ins. Co. of Am. V_ Burr, 551 U.S. at 53, 127 S. Ct. at 2206 (2007).

4, In a 2015 Settlement Agreement signed between the New York Attorney
General’s office and the consumer reporting agencies (“CRAs”), including
Experian, the NYAG’s BACKGROUND STATEMENT stated in relevant part

“The CRAs maintain five types of consumer information: (1) identifying

7

information such as name, address, social security number, and birthdate; (2)
current and past credit account information, including information about
mortgages, car loans, and credit cards; (3) public records such as bankruptcies,
foreclosures, civil judgments, and tax liens; (4) collection accounts; and (5)
inquiries (requests to access a consumer report).'! (Emphasis added). See also
Federal Trade Commission, Report to Congress Under Section 319 of the Fair and
Accurate Credit Transactions Act of 2003 (“FTC Report”), at 2 (Dec. 2012).
Plaintiff requests the Court to take judicial notice of the NYAG BACKGROUND
STATEMENT and other public documents such as the FTC Report.

 

I

https://ag.ny.gov/pdfs/CRA%20A greement%20F ully%20Executed%203.8.1 5.pdf

Page 2 of 19

Complaint for Damages

 

 

 
oO Oo TD Om F&F WwW NY FE

NN MM NY YS NYY NY FPP PHP BP BB BP BB
Oon~INH Oo F WH FP OH DI TD HO &® WHY HB OO

 

Case 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 3 of 19 PagelD

5. Plaintiff has standing to bring forth his claims against Defendant Experian
for its negligent and/or willful violations of the FCRA, and to seek redress through
a favorable ruling by this Honorable Court. “An injury sufficient for standing
purposes is ‘an invasion of a legally protected interest which is (a) concrete and
particularized, and (b) actual or imminent.’” Common Cause/Ga. V. Billups, 554
F.3d 1340, 1350 (11" Cir. 2009). Plaintiff shall seek damages from Defendant for
violations of the FCRA pursuant to the three elements of standing: (a) injury in
fact, (b) causation, and (c) redressability. Lujan y. Defs. Of Wildlife, 504 U.S. 555
560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).

Jurisdiction and Venue

6. Jurisdiction of this Court arises pursuant to 15 U.S.C. § 1681p of the FCRA,
and pursuant to 28 U.S.C. § 1331.

7. Venue is proper in the United States District Court for the Middle District of
Florida pursuant to 28 U.S.C. § 1391(b), as Plaintiff resides in Orlando, in the
County of Orange, State of Florida. The harm to Plaintiff occurred within this
District, Defendant Experian regularly conducts business in this District, and in the
State of Florida, therefore establishing personal jurisdiction.

8. Plaintiff has attempted to mitigate damages by sending multiple NOTICE to
Defendant via Certified and Registered Mail regarding the disputed and unverified
information described in this lawsuit. Thus, Plaintiff has met all conditions
precedent to resolve the dispute prior to filing this civil action.

Parties

9. Plaintiff is an adult individual, a natural person, and a “person” as defined|
by 15 U.S.C. § 1681a(b). Plaintiff is also a “consumer” as defined by 15 U.S.C. §
168 1a(c).

10. Experian is an Ohio corporation listed with the Ohio Secretary of State as a
“CORPORATION FOR PROFIT.” Experian has a principal and mailing address
at 475 Anton Boulevard, Costa Mesa, CA 92626.

Page 3 of 19

Complaint for Damages

 

 
po Oo AY DO OM BF W HN FH

NM NM hw MM NY NY NY NM FP FPP FP PP BF RP PrP PF be
outlaw & WNH FP Ow OA DH FWY FP OO

Case 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 4 of 19 PagelD

11. Experian may be served at CT CORPORATION SYSTEM, 1200 South
Pine Island Rd., Plantation, FL 33324, its registered agent in Florida.

12. Experian is a consumer reporting agency (“CRA”) as defined by 15 U.S.C,
§ 1681a(f), a nationwide consumer reporting agency, as defined by 15 U.S.C. §
1681a(p), and a “person,” as defined by 15 U.S.C. § 1681a(b).

13. Experian issues consumer reports (also commonly referred to as “credit
reports”) as defined by 15 U.S.C. § 1681a(d).

14. Experian has a parent company named Experian Holdings, Inc. Experian
knows (or should know) that its parent is a Delaware corporation that owns
100% of Experian, and is a completely separate entity from Defendant.
(Emphasis added).

15. Experian knows (or should know) that the parent of its parent is Experian
ple, an Irish-domiciled company with its Corporate Headquarters in Dublin.
Experian plc is not subject to this Honorable Court’s jurisdiction.

16. Experian fails to name all parent companies when it files its Certificate of
interested persons and corporate disclosure statement in lawsuits within the Middle
District of Florida. (Emphasis added). For example, in Jackson_v. Experian
Information Solutions, Inc. 8:13-cv-03028 (M.D. Fla. 2013), Experian only,
identified its Corporate Parent as Experian plc, while omitting Experian Holdings,
Inc. (See Jackson, Dkt. 15). For example, in Robinson v. Experian Information
Solutions, Inc., et al., 8:10-cv-02102 (M.D. Fla. 2010), Experian identified its
parent companies as Experian plc, while withholding information from the Plaintiff
and the Court of its actual parent being Experian Holdings, Inc. (See Robinson
Dkt. 15). For example, in Rumbough v. Experian Information Solutions, Inc., et
al., 6:12-cv-00811 (M.D. Fla. 2012), Experian identified its parent corporation as
Experian plc, and withheld naming Experian Holdings, Inc. (See Rumbough, Dkt,
9). Plaintiff requests the Court to take judicial notice of these prior filings.

 

2 http://www.experian.com/corporate/experian-locations.html|

Page 4 of 19

Complaint for Damages

 

 

 
Oo oOo worn nwes® WW NY F

MN HH BW HN NY NY FFP FP FP PRP RP RP FF FP eB
od A Ow wD DS FP Ow OH HH B® WYN EF

Case 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 5 of 19 PagelD

Factual Allegations
17. Plaintiff reaffirms and incorporates by reference the preceding paragraphs

as though fully stated herein.

18. Plaintiff requested his credit report from Experian on or around early
August of 2019. Experian sent Plaintiff a 12-page correspondence dated August 8,
2019 titled “Your Credit Report.” (Experian Report # 1572-6491-69).

19. On page 9 of the referenced report, Experian lists a category titled
“Inquires shared with others.” In this category, Experian states as follows: “This
section lists companies that have requested your credit information as a result of an
action you took, such as applying for credit or financing or as a result of a
collection. These inquiries are shared with companies that receive your credit
history. Examples of inquiries shared with others include a real estate loan, 4
home mortgage loan, an auto loan, an application for credit.” (Emphasis added).

20. In the category titled “Inquiry Shared with others” Experian listed an item
tiled “PERFORMANT FINANCIAL CORP” (“Performant”), with a date of
02/26/18 and a Reason listed as “Unspecified.” (See “Exhibit A”, portions
redacted). (Emphasis added).

21. Plaintiff did NOT at any time whatsoever give Experian permission to
share Plaintiff's data regarding his credit information with Performant, and
Experian knew (or should have known) that Performant did not have standing to
access Plaintiff's credit report, or any item of informational data contained therein.

22. Experian understood that this inquiry was not listed as a “soft” inquiry,
Experian understood that it was a “hard” inquiry, which MUST be specified for
reasons as set forth in the FCRA, and no other. Experian further understood that a
“hard” inquiry enables a person to obtain private/confidential information|
regarding Plaintiff and his credit report, and that is shared with others.

23. At the time Experian issued the credit report, credit information, data,

and/or other personal, private and confidential information to Performant, Experian

Page 5 of 19

Complaint for Damages

 

 

 
po on nD oO S&S WwW NY fF

MM MO NM NH NY YB KY NY FP PRP KF PP FP RP PP RP eB
ota A owe WN PO Hw DOAN H UO FF WN FO

Case 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 6 of 19 PagelD

knew or should have known, that Plaintiff did NOT give permission to Performant
for purposes of extending credit, employment, insurance underwriting, or any
other reason outlined in 15 U.S.C. § 1681b of the FCRA. (Emphasis added).

24. At or about the time Experian shared Plaintiff's credit information with
Performant, which also allowed that information to be “shared with others,”)
Experian knew or should have known, that:

a. Plaintiff did not authorize Experian to furnish his consumer report oy
any of his personal data to Performant.

b. Plaintiff did not initiate any account with Performant.

c. Plaintiff did not have any existing contractual relationship for credit

collections, loans, or services with Performant.

agency and “debt collector” as defined by the Fair Debt Collection Practices Ac
15 U.S.C. § 1692a(6).

e. Plaintiff did not have any public records such as a judgment by

d. Plaintiff did not owe any alleged debts to Performant, a vio Al

Performant as a result of any collection action by Performant.

f. Plaintiff did not apply for any employment with Performant.

g. Plaintiff did not apply for any insurance with Performant.

h. Plaintiff did not have any existing account/tradeline with Performant.

i. Plaintiff did not have any court order instructing Experian to furnish
Plaintiffs consumer report (i.e., credit report) to Performant.

j. No head of state or local child support enforcement agency requested
Experian to provide Plaintiff's consumer report to Performant.

k. No agency administering a state plan under § 454 of the Social
Security Act (42 U.S.C. § 654) requested Experian to provide a credit report to
Performant for use to set an initial or modified child support award.

l. Plaintiff did not receive a “firm offer of credit” as defined by the
FCRA, 15 U.S.C. § 1681a(l), from Performant.

Page 6 of 19

Complaint for Damages

 

 

 
wo OI nD oO FSF WY NY FEF

NM NM NM NH NH NY NN FP PPP PP RP RP RP
oud nwt WHF Ow OAD HW BF WN HF OD

Case 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 7 of 19 PagelD

25. Plaintiff drafted a NOTICE to Experian on September 26, 2019, sent
Certified Mail on September 28, 2019, in response to the unauthorized inquiry
from Performant and as reported by Experian. (See “Exhibit B”).3

26. Experian received the correspondence from Plaintiff regarding the
unauthorized inquiry on October 5, 2019, as confirmed by certified mai] tracking
number 7016 3560 0000 2090 1648 at USPS.com. (See “Exhibit C”).

27. Experian understood that Plaintiff was disputing the “unauthorized credit
inquiry.” (See “Exhibit B”, letter to Experian, first paragraph). Indeed, Plaintiff
stated the following: “I reviewed a copy of my credit report and Performant
Financial Corp ran an unauthorized credit inquiry on me on February 26, 2018.”

28. Experian did not even hide behind its own shenanigans, even brazenly
listing the inquiry on Plaintiffs credit report as “Unspecified.” (Emphasis added).

29. Experian understood that Performant was a furnisher of information.

30. Experian collects monetary compensation from Performant to provide
access to credit information from consumers such as Plaintiff.

31. Experian understood that the FCRA only allows Experian to share
Plaintiff’s information if there is a permissible purpose.

32. Experian understood that the word “Unspecified” means Experian knew
(or should have known) that it had no basis to send any of Plaintift’s
information to Performant. (Emphasis added).

33. Experian understood that it provided Performant information regarding
Plaintiff without any permissible purpose as defined by the FCRA, § 1681b.

34. Experian failed to properly vet the furnisher to determine for what exact
purpose was the furnisher accessing Plaintiff's confidential information, in
violation of compliance procedures of the FCRA, 15 U.S.C. § 1681e(a).

 

3 Plaintiff's NOTICE also contained another separate letter disputing an unverified tradeline that
is completely unrelated to the Performant inquiry, that is still an ongoing dispute with the
furnisher and CRAs, and that is not the subject matter of this lawsuit or cause of action.

Page 7 of 19

Complaint for Damages

 

 

 
CoO yj wD Ow Se WH HY Ff

NY MN NY NY NY NY NY NY KF FP RP PP PP BP FB
CIR OB WHY EP Ow DOI HO FB WN HE OC HO

Case 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 8 of 19 PagelD

35. Experian understood and knew or should have known that “Every
consumer reporting agency shall maintain reasonable procedures...to limit the
furnishing of consumer reports to the purposes listed under section 604 [§ 1681b].”

36. Experian understood that “No consumer reporting agency may furnish aj
consumer report to any person if it has reasonable grounds for believing that the
consumer report will not be used for a purpose listed in section 604 [§ 1681b].”
See 15 U.S.C. § 168le(a). (Emphasis added).

37. Experian understood that Plaintiff was addressing his concerns regarding
an invasion of his privacy, and the dispute letter was specific to the “hard” inquiry
made by Performant and reported by Experian.

38. Experian forwarded Plaintiffs letter to Performant, along with an
automated consumer dispute verification (““ACDV”).4

39. In the alternative, Experian did not forward Plaintiff's letter to Performant,
and did not send an ACDV regarding the disputed inquiry.

40. Experian sent Plaintiff ten pages of correspondence dated October 24, 2019
and titled “Dispute Results.” (Experian Report # 1174-0824-80).

41. Experian, on page 1 of the “Dispute Results” referenced 10/24/2019 stated
as follows, in relevant part: “Inquires from credit grantors who request your credit
information as part of your application for credit will display under the heading
“Inquires shared with others” on your personal credit report. These inquiries
display on your credit report when it is accessed by others with a permissible
purpose. These inquires may affect your credit score.” (Emphasis added).

42. Experian, in a boilerplate fashion, was simply regurgitating the definition
regarding the “inquires” section of the prior credit report.

43. Experian did NOT specifically address the dispute regarding the inquiry)

made by Performant and reported by Experian.

 

* An ACDV is an electronic form of communication used by CRAs to send to furnishers upon
receipt of a notice of dispute from a consumer.
Page 8 of 19

Complaint for Damages

 

 

 
oOo Oo aA DH OO SF W NY EF

M MO MN YN NY YN FY FPP FP BF PP PB
oI OO F WY PO w}O @ TH OH 2B WYN LE ODO

Case 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 9 of 19 PagelD

44. Experian failed to conduct a reasonable reinvestigation, failed to consider
all relevant information, and failed to remove the unauthorized inquiry from
Plaintiff's credit report, in violation of 15 U.S.C. § 1681i(a) and its sub-parts.

45. Experian knows (or should know) that Performant is a “debt collector” who
conducts business in the Middle District of Florida as Performant Recovery, Inc}
As such, Experian knew (or should have known) that Performant was NOT ai
“credit grantor” and that Plaintiff could not have received a “firm offer of credit.”

46. Experian allowed the unverified item to remain on Plaintiff's credit report,
thereby further invading Plaintiff's right to privacy of his absolutely personal and
confidential information, which Experian even admits is “shared with others.”

47. Plaintiff gave another chance for Experian to curtail its violations of the
FCRA and its deceptive business tactic of listing the inquiry as “Unspecified.”

48. Plaintiff drafted a second letter dated November 14, 2019 to Experian,
titled “Second Attempt to Investigate an Unauthorized Inquiry.” (Attached
herewith, marked as “Exhibit D”).°

49. Plaintiff, this time around, sent the letter to Experian by Registered Mail,
postmarked November 19, 2019 with tracking number RE276055282US.

50. In Plaintiff's second letter, it states in part, “This is my second attempt to
dispute this Inquiry.” Plaintiff also stated, “I hereby demand that you delete this
inquiry it was unauthorized. This is a violation of the FCRA to report it.”
(Emphasis added).

51. Experian received the Registered Mail on November 23, 2019 as confirmed
by the Registered Mail tracking number on USPS.com. (See “Exhibit E”),
Experian knows (and should know) that Registered Mail is the most secured type
of delivery available by the United States Postal Service.

 

5 Plaintiff's NOTICE contained another separate letter demanding the description of
reinvestigation for a disputed tradeline that is completely unrelated to the Performant inquiry,
that is still in dispute, and that is not the subject matter of this lawsuit or cause of action.

Page 9 of 19

Complaint for Damages

 

 

 
oD Oo DO HH OO Se WH WH FF

mM MO Hw NH HB LH DO HB NH FP FP RP KF FP FP FP KH F&F FR
ony n wm SF W NY FP DO Oo DH DH OW SF WwW DY F

G@ase 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 10 of 19 PagelD

 

52. Experian understood that Plaintiff was making a second attempt to remove
the unauthorized inquiry as reported by Experian.

53. Experian understood that there was NO permissible purpose for the credit
inquiry, yet continued to list the reason for the inquiry as “Unspecified.”

54. Experian had another chance to vet the furnisher and stop the nonsense.

55. Experian forwarded Plaintiff's letter to Performant, along with an ACDV.

56. In the alternative, Experian did not forward Plaintiff's letter to Performant,
and did not send an ACDV regarding the unauthorized inquiry.

57. Experian, armed with now a second dispute letter from Plaintiff, had
another opportunity to conduct a reasonable reinvestigation, consider al] relevant
information provided by Plaintiff, and delete the inquiry from Plaintiff’s report.

58. Experian sent Plaintiff a 10-page correspondence titled “Dispute Results”
dated November 29, 2019. (Experian Report # 2653-8647-71).

59. Experian once again regurgitated in boilerplate fashion the terminology
regarding “inquiries” without actually responding to the specific inquiry by
Plaintiff. For example, of the 10 pages in the Experian report, there was no actual
dispute results provided to Plaintiff regarding the unauthorized inquiry by
Performant. In fact, the section containing inquiries was conveniently omitted.
Experian deceptively stated on page 1, “In response to your recent request, we
are sending you this credit report.” (Emphasis added).

60. Experian knew (or should have known) that the Performant inquiry was
still being reported without a permissible purpose, in violation of § 1681b.

61. Experian failed to conduct a reasonable reinvestigation, failed to consider
all relevant information, and failed to delete the unauthorized inquiry that was
inaccurate, incomplete, or could not be verified, thereby violating § 16811(a) and
all of its relevant subparts.

62. Experian failed to properly vet the furnisher in violation of § 1681le(a), and

knew (or should have known) that Experian continued to list the reason for

Page 10 of 19

Complaint for Damages

 

10

 
oOo OAH oO SF W HM FF

mM NM NM NY NY NY NH NY MY FFP BP BF FP PP PB PB
oan oO fF WD BF OW Oo YD HM B&B WwW DY SO

G

 

ase 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 11 of 19 PagelD

dissemination of Plaintiffs credit report or data contained therein to Performant as
“Unspecified.” (Emphasis added).

63. Experian knew (or should have known) that NOTHING in the FCRA states
that Experian is allowed to share Plaintiff's personal information, including credit
information to a third-party for any reason that is “Unspecified.” Experian failed
to consider the costs to remove the inaccurate item versus the harm to Plaintiff.

64. As a result of these violations, Plaintiff has suffered undue and unnecessary
expenses, informational injury, emotional distress, humiliation, personal anxiety,
and invasions to his privacy.

65. Plaintiff ordered another Credit Report from Experian on or around early
December 2019, and Experian sent Plaintiff correspondence dated December 9
2019, titled “Your Credit Report.” (Experian Report # 3728-2867-16).

66. To Plaintiff's shock and dismay, on page 8, Experian was not only still
listing the unauthorized “hard” inquiry from Performant dated 02/26/18 with a
reason listed as “Unspecified” but also listing a separate unauthorized inquiry
from Performant, dated 08/28/19, also stating the reason as “Unspecified.”
(Emphasis added). See “Exhibit F” attached herewith, (portions redacted).

67. Plaintiff only recognized the second “hard” inquiry by Performant when!
Plaintiff received the credit report dated December 9, 2019, because Experian
either negligently or willfully withheld that information from Plaintiff when it
sent Plaintiff the “Dispute Results” dated 10/24/19 and 11/29/19. (Emphasis
added). Experian engaged in a pattern of recurring violations of the FCRA.

68. Experian failed to follow the FCRA, despite receiving not one but two
separate and distinct letters to investigate the unauthorized inquiry. Experian
knows (or should know) that if any item of information is either inaccurate,
incomplete, or cannot be verified, then it must be DELETED, and that includes

inquiries that were not authorized and have no permissible purpose.
(Emphasis added).

Page 11 of 19

Complaint for Damages

 

 

11
oOo v7 HW Oo SF W DY F

MN MM MN NY NY NHN FP SPP PRP PP RP RP Pe
oI no fF WN FP OHO OND OH fF WHY FP OO ©

yase 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 12 of 19 PageID

 

69. Experian failed to make an objectively reasonable reading of the statute,
and failed to follow the plain reading of § 1681b, § 1681le(a), and § 1681i(a).
Instead, Experian made an objectively unreasonable reading of the statute, in a
careless and reckless disregard for the FCRA, thus making its violations willful.

70. Experian knows (or should know) that most consumers who discover
inaccuracies on their credit reports are going to get frustrated in disbelief after
sending a few dispute letters if Experian fails to correct the disputed item]
Experian further understood that Experian plc reported over $4 BILLION
DOLLARS in revenues in preliminary results for its most recent fiscal year 2019,
with its CEO Brian Cassin stating, “This was a very good year for Experian.” ©

71. Upon information and belief, 2019 “was a very good year for Experian” to
reap billions by allowing third-party impostors to access consumer credit reports
without a permissible purpose, by failing to maintain basic compliance procedures
and by failing to conduct reasonable reinvestigations upon receipt of notice of
dispute from consumers.

Causes of Action
Count I, Violation of the FCRA, 15 U.S.C. § 1681b

72. Plaintiff incorporates all preceding paragraphs by reference relating to
violations of the FCRA, “Permissible purposes of consumer reports” as though
fully stated herein.

73. The statute governing “Permissible purposes of consumer reports”
provides, in pertinent part: “(a) In general. Subject to subsection (c) of this section]
any consumer reporting agency may furnish a consumer report under the following
conditions and no other.” (Emphasis added).

74. On February 26, 2018, Experian either negligently or willfully allowed
Performant to access Plaintiffs credit information with Experian, without a
permissible purpose as defined by the FCRA, 15 U.S.C. § 1681b.

 

 

Page 12 of 19

Complaint for Damages

 

12

 
oO Oo DOH nD oO SFP W NY FPF

Oo NM M MH NM BS NY NY NY FP FP FP FP KP FP FP fF PF eB
od Ao 8 WwW NSF Ow OH DHF B® WY PB

yase 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 13 of 19 PagelD

 

75. Experian violated § 1681b by NOT having any permissible purpose to
furnish a consumer report to Performant, or any other data contained therein,
pursuant to § 1681b(a)(1), § 1681b(a}(2), § 1681b(a)(3)(A)-(G), § 1681b(a)(4)(A)-
(C), § 1681b(a)(5), and § 1681b(a)(6).

76. Experian understood that Plaintiffs credit information, including hig
personal information, was private and confidential.

77. Experian understood that it lacked standing to furnish any credit
information to Performant and/or any data contained therein.

78. Experian had no lawful purpose to provide access to Performant in regards
to Plaintiff's confidential credit information, especially for a reason designated as
“Unspecified.” (Emphasis added).

79, Experian understood that Plaintiffs private and confidential information!
was accessed without a permissible purpose, thereby invading his right to privacy.

80. Experian engaged in an action that was negligent, thereby in violation of §
16810. Asa result, Plaintiff suffered damages.

81. In the alternative, Experian engaged in an action that was willful, thereby in
violation of § 1681n. As a result, Plaintiff suffered damages.

82. Plaintiff is entitled to actual damages or statutory damages.

83. Plaintiff is entitled to punitive damages for willful violations in addition to
actual or statutory damages.

84. Plaintiff is entitled to expenses incurred, plus costs of suit.

Count II, Violation of the FCRA, 15 U.S.C. § 1681e(a)

85. Plaintiff incorporates all preceding paragraphs by reference relating to
violations of the FCRA, “Compliance Procedures” as though fully stated herein.

86. Experian understood that prospective users of the information “certify the
purposes for which the information is sought, and certify that the information
will be used for no other purpose.” (Emphasis added). 15 U.S.C. § 1681e(a).

87. Experian understood that Performant was a user of credit information, and

Page 13 of 19

Complaint for Damages

 

 
Oo OD Oo FF W NY FE

mM NM NM HS HY BW NY NY NY FP FPP BP FP RP PP FP Bb
ont now B® WnY PEP OO wo OAH UY B® WN LE OO

@ase 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 14 of 19 PagelD

 

had made two attempts to gain access to Plaintiffs credit information.

88. Experian listed the reason as “Unspecified” regarding the inquiry by
Performant, as clearly depicted by the Experian Credit Report # 1572-6491-69.

89. Experian failed to vet the furnisher in order to ensure that the furnisher was
certifying to Experian the specific purpose for which the information was sought
regarding Plaintiff. (Emphasis added).

90. Experian knew (or should have known) that it had reasonable grounds fon
believing the access to Plaintiff's credit information by Performant was NOT for
any purpose listed in section 604 of the FCRA.

91. Experian was provided written NOTICE by Plaintiff, twice, that Performant
had made an unauthorized inquiry. (Emphasis added).

92. Experian understood that Performant was a furnisher, and that Experian
collects revenues from its furnishers, also commonly known as “data furnishers”)
and “subscribers.”

93. Experian has a subscriber ID code for Performant, and Experian received
compensation by selling Plaintiffs confidential credit information to Performant.

94. Experian chose to line its “greedy” pockets rather than maintain adequate
compliance procedures, thereby violating 15 U.S.C. § 1681e(a).

95. Experian engaged in an action that was negligent, thereby in violation of §
168lo. Asa result, Plaintiff suffered damages.

96. In the alternative, Experian engaged in an action that was willful, thereby in
violation of § 1681n. As a result, Plaintiff suffered damages.

97. Plaintiff is entitled to actual damages or statutory damages.

98. Plaintiff is entitled to punitive damages for willful violations in addition to
actual or statutory damages.

99. Plaintiff is entitled to expenses incurred, plus costs of suit.

Count III, Violation of the FCRA, 15 U.S.C. § 1681i(a)

100. Plaintiff incorporates all preceding paragraphs by reference relating to

Page 14 of 19

Complaint for Damages

 

 

14
oOo O aT HD OO FF W NH FF

mM MM NM NY NY NY YS NY FP BFP RP BP BP PB BB
OoiIMAM OB WN FP Ow DON DO B WN HE OC

q

 

ase 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 15 of 19 PagelD

violations of the FCRA, “Procedure in case of disputed accuracy” as though fully
stated herein.

101. Plaintiff wrote NOTICE to Experian dated September 26, 2019 regarding
the unauthorized inquiry described herein. Experian further understood that the
NOTICE was sent by Certified Mail on September 28, 2019, and delivered to
Experian 10/05/2019. (USPS.com Tracking Number: 70163560000020961648).

102. Experian failed to conduct a reasonable reinvestigation pursuant to 15
U.S.C. § 1681i(a)(1)(A).

103. Experian failed to provide prompt notice of dispute to Performant, the
“Furnisher of Information” and thereby violating 15 U.S.C. § 1681i(a)(2)(A).

104. Experian failed to include all relevant information regarding the dispute to
Performant, thereby violating 15 U.S.C. § 1681i(a)(2)(B).

105. Experian failed to consider all relevant information submitted by the
consumer with respect to the disputed and unauthorized inquiry by Performant,
thereby violating 15 U.S.C. § 1681i(a)(4).

106. Experian failed to promptly DELETE the item of information from the
consumer report and file of the consumer regarding the unauthorized inquiry by
Performant, thereby violating 15 U.S.C. § 16811(a)(5)(A).

107. Experian failed to provide Plaintiff the Notice of Results of
Reinvestigation specifically addressing the disputed unauthorized inquiry,
thereby violating 15 U.S.C. § 1681i(a)(6)(A). (Emphasis added).

108. Experian understood that Plaintiff has standing to dispute any item of
information contained in a credit report that is either inaccurate, incomplete or
cannot be verified.

109. Experian further understood that the inquiry listed by Performant was
unverified. In fact, Experian even wrote the reason for the inquiry in Plaintiffs
credit report dated 08/19/19 as “Unspecified.” (Emphasis added).

110. Experian engaged in an action that was negligent, thereby in violation of §

Page 15 of 19

Complaint for Damages

 

 

15
oOo Oo nwa n oO fF W HH F

mM Mw MH HW NM NY NY FP PRP PB BP BP eB
Cc | oY cn es Wy BN OQ Lo co ~] On wm a WwW Nh kh ©

 

ase 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 16 of 19 PagelD

1681lo. As a result, Plaintiff suffered damages.

111. In the alternative, Experian engaged in an action that was willful, thereby
in violation of § 1681n. As a result, Plaintiff suffered damages.

112. Plaintiff is entitled to actual damages or statutory damages.

113. Plaintiff is entitled to punitive damages for willful violations in addition to
actual or statutory damages.

114. Plaintiff is entitled to expenses incurred, plus costs of suit.

Count IV, Violation of the FCRA, 15 U.S.C. § 1681i(a)

115. Plaintiff incorporates all preceding paragraphs by reference relating to
violations of the FCRA, “Procedure in case of disputed accuracy” as though fully
stated herein.

116. Plaintiff sent a NOTICE to Experian titled “Second Attempt to
Investigate an Unauthorized Inquiry” dated November 14, 2019 regarding the
unauthorized inquiry described herein. (Emphasis added). Experian further
understood that the NOTICE was sent by Registered Mail on November 19, 2019
and delivered to Experian on November 23, 2019 (traceable via USPS.com,
Tracking Number: RE276055282US).

117. Experian failed to conduct a reasonable reinvestigation pursuant to 15
U.S.C. § 1681i(a)(1)(A).

118. Experian failed to provide prompt notice of dispute to Performant, the
“Furnisher of Information” and thereby violating 15 U.S.C. § 1681i(a)(2)(A).

119. Experian failed to include all relevant information regarding the dispute to
Performant, thereby violating 15 U.S.C. § 1681i(a)(2)(B).

120. Experian failed to consider all relevant information submitted by the
consumer with respect to the disputed and unauthorized inquiry by Performant,
thereby violating 15 U.S.C. § 1681i(a)(4).

121. Experian failed to promptly DELETE the item of information from the

file of the consumer regarding the unauthorized inquiry by Performant, thereby

Page 16 of 19

Complaint for Damages

 

 
mo Oo wT n OO SF WH H FF

MD NM hw NM NY HY KH NH HB FP FP FP PP FP PP Pe
ound nuw b&b WHO FP Ow OAD oO ®F WHY EP OO

My

 

ase 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 17 of 19 PagelD

violating 15 U.S.C. § 1681i(a)(5)(A).

122. Experian failed to provide Plaintiff the Notice of Results of
Reinvestigation specifically addressing the disputed unauthorized inquiry,
thereby violating 15 U.S.C. § 1681i(a)(6)(A). (Emphasis added).

123. Experian understood that Plaintiff has standing to dispute any item of
information contained in a credit report that is either inaccurate, incomplete or
cannot be verified.

124. Experian further understood that the inquiry listed by Performant was
unverified. In fact, Experian even wrote the reason for the inquiry in Plaintiff's
credit report dated 08/19/19 as “Unspecified.” (Emphasis added).

125. Experian engaged in an action that was negligent, thereby in violation of §
1681lo. As a result, Plaintiff suffered damages.

126. In the alternative, Experian engaged in an action that was willful, thereby
in violation of § 1681n. As a result, Plaintiff suffered damages.

127. Plaintiff is entitled to actual damages or statutory damages.

128. Plaintiff is entitled to punitive damages for willful violations in addition to
actual or statutory damages.

129. Plaintiff is entitled to expenses incurred, plus costs of suit.

Demand for Jury Trial

130. Plaintiff demands a jury trial for Counts I, II, III and IV, and retains all
rights to add additional Counts in any potential amended complaint.

131. WHEREFORE, Plaintiff prays for a favorable ruling by judgment entered
against Defendant for a finding of either willful or negligent violations as follows:

a. Actual damages or statutory damages for willful noncompliance
pursuant to 15 U.S.C. § 1681n(a)(1)(A) for Count I; Actual damages for negligent
noncompliance pursuant to 15 U.S.C. § 1681o0(a)(1) for Count I.

b. Actual damages or statutory damages for willful noncompliance
pursuant to 15 U.S.C. § 1681n(a)(1)(A) for Count II; Actual damages for negligent

Page 17 of 19

Complaint for Damages

 

 

17
wow OA nn oO Fe WwW NY EF

MO NM NM NM NH NY NN KF RP RP RP PP RP RP PF
ov n om &® W N FEF oO wo Ow DH WO Se W NM FR ©

Gase 6:20-cv-00156-CEM-GJK Document1 Filed 01/30/20 Page 18 of 19 PageID

noncompliance pursuant to 15 U.S.C. § 16810(a)(1) for Count I.

c. Actual damages or statutory damages for willful noncompliance
pursuant to 15 U.S.C. § 1681n(a)(1)(A) for Count III, and each of its subparts;
Actual damages for negligent noncompliance pursuant to 15 U.S.C. § 1681o(a)(1
for Count III, and each of its subparts.

d. Actual damages or statutory damages for willful noncompliance
pursuant to 15 U.S.C. § 1681n(a)(1)(A) for Count IV, and each of its subparts;
Actual damages for negligent noncompliance pursuant to 15 U.S.C. § 1681lo(a)(1)
for Count IV, and each of its subparts.

e. Such amount of punitive damages as the court may allow]
pursuant to 15 U.S.C. § 1681n(a)(2), for Counts I, II, If and IV.

f. Costs of the action pursuant to 15 U.S.C. § 1681n(a)(3); Costs
of the action pursuant to 15 U.S.C. § 16810(a)(2).

g. Any other relief that the Court finds appropriate.

Date: // 3 o/: Zo Respectfully submitted by:

J otfn Deatherage, Plaintiff
In Pro Per

706 Palmer St.

Orlando, FL 32801

(716) 830-0118
jdeatherageO2@gmail.com

 

Page 18 of 19

Complaint for Damages

 

 

 

18
ony mn OO & W DN FF

MD MM NM NM NY NY NY HB NM FFP PP FP RP FP RP FP
oiwlknoak WHE OO WY DA HO FF WN FP OC WO

Nase 6:20-cv-00156-CEM-GJK Document 1 Filed 01/30/20 Page 19 of 19 PagelD|19

 

VERIFICATION OF COMPLAINT BY AFFIDAVIT

See Black’s Law Dictionary 1793 (10" ed. 2014), (“verify vb. (14c) 1. To prove

to be true; to confirm or establish the truth or truthfulness of; to authenticate. 2. To
confirm or substantiate by oath or affidavit; to swear to the truth of.”). Hinkle v.
Midland Credit Management, Inc., et al., 827 F.3d 1295, 1303 (11" Cir. 2016).

1. Iam a Pro Se, the named Plaintiff in the Complaint, I am over 18
years of age, and J can competently testify if called as a witness to the best, of my
personal knowledge of the facts and the Exhibits attached herewith.

2. I sent NOTICE to Experian in a letter dated 9/26/19 via Certified Mail
regarding an unauthorized inquiry on my Experian credit report.

3. I sent a “Second Attempt to Investigate an Unauthorized Inquiry’)
NOTICE to Experian in a letter dated 11/14/19 via Registered Mail.

4. I received a credit report from Experian dated 12/09/19 which shows
Experian was reporting an inquiry from PERFORMANT FINANCIAL CORP with
Date 02/26/18, and with Date 8/28/19, both of which listed the Reason as

“Unspecified.”
pate:_//30/20 ft J 4

pee ee hohn Deatherdge

 

 

| FOR AN OATH OR AFFIRMATION:

| STATE OF FLORIDA

| COUNTY OF Ov nl Y

2Qn”™M
| Sworn to (or affirmed) and subscribed before me this 1) _ day of 4 , 20 Ab, by (name

 

 

| of person making statement). nn eotherac d

Si of Notary Public- State of Florida)

   
      
 

     

we / See Name of Notary Typed, Printed, or Stamped)
a by Comma 137 EViCa “Tucker

 

 

Page 19 of 19

Complaint for Damages

 
